PAULINE NEWMAN, Circuit Judge,
concurring in part and dissenting in part.
I concur in part of the panel majority’s opinion, and write separately to state my concerns with two aspects of the decision. First, in treating the on-sale issue, my colleagues have departed from the correct law. And second, the court has created a new and unnecessary melding of prior art, anticipation, and statutory bar, in ruling sua sponte that the '213 patent is barred by the “laying open” of foreign counterparts of related United States patents of the same inventor.

The On-Sale Bar

The district court applied an incorrect legal standard when it held that an invalidating offer of sale under 35 U.S.C. § 102(b) may be met by a patentee’s market development activity that does not meet the criteria of an offer of sale under contract law principles. As discussed in Group One, Ltd. v. Hallmark Cards, Inc., 254 F.3d 1041, 59 USPQ2d 1121 (Fed.Cir.2001), the “on sale” provision of § 102(b) is construed under general contract principles, and thus an invalidating offer must *1352be an offer of sale “which the other party could make into a binding sales contract by simple acceptance (assuming consideration).” Id. at 1048, 59 USPQ2d at 1126. In Group One the court cited the need for national uniformity in the law of on-sale, and stressed the importance of application of contract principles in achieving this uniformity.
My colleagues on this panel depart from this simple standard and its important policy purpose, and instead hold that individual variations in industry practice control whether there has been an offer of sale under § 102(b), whether or not the contract law-based requirement of Group One is met. Thus the panel majority remands for “tak[ing] additional evidence on the practice in the industry to determine if the activities by Lacks rise to an offer for sale under the UCC.” Maj. op. at 1349. Such industry-specific, local, and subjective criteria are a regression toward the imprecision of the discredited “totality of the circumstances,” a standard purposefully rejected by the Supreme Court in Pfaff v. Wells Electronics, Inc., 525 U.S. 55, 119 S.Ct. 304, 142 L.Ed.2d 261, 48 USPQ2d 1641 (1998). Determination of whether there has been an offer of sale in terms of § 102(b) requires objective application of uniform contract law, not indulgence based on disputed local custom in the automobile tire wheel cladding business.
In developing uniform national law it is as important that the law be consistent a cross industry boundaries as it is across state boundaries. Such consistency is undermined by the majority’s new accommodation to assertions of idiosyncratic industry patterns of dealing. While principles of federalism counsel against imposing a possibly alien legal standard upon transactions that are primarily matters of state law, such as the law of sales, the panel majority is not here invoking the guidance of state law, but of practices ostensibly peculiar to a segment of the automotive industry — practices unencumbered by state law, indeed unknown, uncodified, and variable. The majority’s remand for the purpose of ascertaining that industry practice is at variance with Pfaff and its implementing precedent. I must, respectfully, dissent from this novel and incorrect interpretation of the law of on-sale.

Anticipation!Statutory Bar

Lacks’ own foreign applications of common inventorship are not prior art against the '213 patent, for “prior art” must be the work of “another.” The court explained in In re Land, 54 C.C.P.A. 806, 368 F.2d 866, 151 USPQ 621 (CCPA 1966):
The significant words in 102(a) are “known or used by others ... before the invention thereof by the applicant” and the parallel words in 102(e) are “application for patent by another ... before the invention thereof by the applicant” (emphasis ours). These are the key words on which resolution of the present problem turns. The real issue is whether all the evidence, including the references, truly shows knowledge by another prior to the time appellants made their invention or whether it shows the contrary. It is a question of fact.
Id. at 878, 151 USPQ at 632. I agree with the panel majority that the district court erred in invalidating Lacks’ '213 patent based on anticipation by the laid-open German and Japanese counterparts of Lacks’ copending 904,180 application. However, I do not agree that these foreign documents are a statutory bar against Lacks’ '218 patent.
The 904,180 application is the basis of Lacks’ United States Patents Nos. 5,577,-809 and 5,636,906, here in suit. The '213 patent application was filed before the United States '809 and '906 patents were issued, but the German and Japanese counterpart applications of the '809 and *1353'906 patents were opened for public inspection more than one year before the '213 application was filed. It is as incongruous as it is unnecessary to convert into a statutory bar an inventor’s pending foreign patent applications on an earlier development that cannot be cited as prior art.
Consecutive patent applications on various phases of inventive subject matter are quite common when research is ongoing. The laying open of foreign patent applications, before the patents are granted, is required in some countries. These foreign counterparts are not prior art because they have the same inventor. And even if they were available as prior art or bar, if the '213 patent were of common text with the 904,180 application Lacks could be entitled to the earlier date for the common text, and if it is not of common text it is not a statutory bar to the non-common text.
The statutory rule that an inventor is not entitled to a patent if he publishes or offers to sell or publicly uses the invention more than a year before he files a patent application is designed to press the inventor into timely participation in the patent system. Thus when an invention is published, for example in a technical journal, and there is no patent filing for a year, a would-be competitor may conclude that no adverse patent rights bar his use of that technology. But when the asserted publication is a laid open foreign counterpart, no public policy requires construing this document as a dedication of all patent rights to any future enlargements and improvements of that subject matter.
Section 102 permits an inventor to present ongoing developments in successive patent applications, in the course of obstacles to the routine development of inventions. The “statutory bar” is for the purpose of assuring that the inventor’s participation in the patent system is not unreasonably delayed. When the patent application is timely under United States law, it is not reasonable to subject it to an invalidating bar by foreign publication of an earlier specification that is not prior art.
The '213 patent is a method patent. It is not the same invention as described in the 904,180 application as laid open in Germany and Japan. The 904,180 specification describes the plastic overlay, its shape, composition, and the electroplating of its surface, and also describes the formation of the composite wheel by attaching the ■ overlay to the underlying wheel. In the 904,180 specification the method of attaching the overlay to the wheel is generally stated without details, for example: “The panel 22 is adhesively bonded directly to the outboard surface of the wheel 11 either with a suitable adhesive 30 as shown, or in any other suitable manner.” '809 patent, col. 9, lines 55-57. In contrast, the '213 patent describes in detail the method of attaching the overlay to the underlying wheel using a slow-curing adhesive; the pattern of adhesive application is discussed at length, with discussion of such considerations as maintaining wheel balance, minimizing weight, providing a seal to keep dirt and moisture out of the space between the overlay and the wheel, and compensating for irregularities in the underlying wheel shape. This subject matter is not in the 904,180 application, and is not in the laid open German and Japanese documents.
Also described at length in the '213 patent are the inventor’s solutions to the problem of accurately locating the overlay and holding it in position for the several hours required for the permanent adhesive to cure. This is set forth in the '213 patent as the temporary attachment for which several methods are described, including using a weaker, hot melt adhesive for the purpose, or an adhesive tape, or a *1354mechanical fastener. These methods are not set forth in the German and Japanese documents except for the boss used to locate and position the overlay, although without suggestion that this boss provides a temporary attachment while the adhesive cures. Indeed, the use of a slow-curing adhesive is not mentioned in the German and Japanese documents, for the 904,180 specification states no need for a temporary attachment, mechanical or otherwise.
To constitute a statutory bar, the publication must describe and enable1 the same invention as claimed in the patent alleged to be barred, in the same technologic detail. The 904,180 specification is directed to the metal-plated overlay and the composite wheel, and the '213 patent is directed to the method of assembling the overlay and the wheel, and includes operative details and embodiments not previously described. On this ground alone, the 904,180 foreign counterparts do not bar the '213 patent. No public interest is served by a law that turns earlier developments into a bar to any later patent, requiring either secrecy or the need to forego foreign patents that are promptly laid open. Such pitfalls are not required by the Patent Act, and should not be created by this court.
Thus I must also dissent from the court’s holding that the publication of the foreign counterparts of the 904,180 application produced a statutory bar to claims of the '213 patent.

. Lacks had argued at trial that the 904,180 application does not contain an enabling disclosure of the subject matter of the '213 patent. The district court did not decide this point, deeming the issue to be "anticipation” and stating that an anticipating reference need not be an enabling reference. That statement is incorrect. See, e.g., Amgen, Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1354, 65 USPQ2d 1385, 1416 (Fed.Cir.2003) ("A claimed invention cannot be anticipated by a prior art reference if the allegedly anticipatory disclosures cited as prior art are not enabled.”)